887 F.2d 265
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eugene HUBBLE, Petitioner-Appellant,v.John DUNCAN, Warden, Respondent-Appellee,Fred Cowan, Attorney General, Respondent.
No. 89-6173.
United States Court of Appeals, Sixth Circuit.
Oct. 16, 1989.

Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that appellant appealed from an order denying bail prior to the district court's ruling on his 28 U.S.C. Sec. 2254 habeas corpus proceeding.  Such an order is not appealable but the notice of appeal may be treated as a petition for writ of mandamus.    Woodcock v. Donnelly, 470 F.2d 93, 94 (1st Cir.1972) (per curiam).  The remedy of mandamus is a drastic one to be invoked only in extraordinary situations where the petitioner can show a clear and indisputable right to the relief sought.    Will v. Calvert Fire Ins. Co., 437 U.S. 655, 662 (1978).  Such an indisputable right to bail has not been shown in the instant case.


3
Accordingly, it is ORDERED that the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  Treating the notice of appeal as a petition for writ of mandamus, such petition is denied.